Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Line 7, 37, & 39, “harvesting stage” has been changed to “energy harvesting stage”.
Claim 1, Line 17, “a block” has been changed to “a control block”.
Claim 3, Lines 3 & 12, “the interface circuit” has been changed to “the interface electronic circuit”.
Claim 4, Lines 6 & 9, “said interface circuit” has been changed to “said interface electronic circuit”.
Claim 11, Line 4, “numerator current” has been changed to “denominator current” based on the struck-out language from applicant’s amendment.
Claim 13, Line 5, “said interface circuit” has been changed to “said interface electronic circuit”.
Claim 15, Line 1, “the circuit” has been changed to “the regulation circuit” based on the claim continuing to recite “the regulation circuit further comprising”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ramorini et al. (US 2015/0234416 A1), hereinafter Ramorini, discloses, in Figure 4B, an interface electronic circuit (24) configured to be connected at the input to an energy harvesting stage (22), the energy harvesting stage having an equivalent circuit comprising an alternating voltage source (22a) in series with an inductor (22b) and a resistor (22c). the interface electronic circuit being able to be connected at the output to a charging stage (Para [0040], “storage element 27…connected between the first output terminal 26’ and the reference terminal 26” of the rectifier circuit 24, and configured to store electrical charge supplied at the output from the rectifier circuit 24”), the interface electronic circuit comprising:
first (25’) and second (25”) input terminals receiving an electrical signal delivered by said energy harvesting stage between these terminals (Para [0040], “energy harvesting system 20 comprising:…its own output terminals 22’, 22”…a first input terminal 25’ and a second input terminal 25”, electrical coupled, respectively, to the output terminals 22’, 22” of transducer 20”),
a first switch (30a), arranged between the first terminal and the second terminal and capable of alternately connecting or disconnecting the first terminal and the second terminal from each other, the closed or open state of the first switch being governed by a first control signal (Para [0062], “control logic 60 drives just the HV transistor 30a into the open/closed state”)
Hall et al. (US 2016/0172873 A1), hereinafter Hall, discloses, in Figure 3, a second switch (306), disposed between said first terminal and the charging stage (from switch 304 to smart charger 312) and capable of alternately connecting or disconnecting an output of the interface electronic circuit of said charging stage by respectively allowing a current to flow or not between said first terminal and said charging stage (Para [0031] & [0032], “output voltage 336 of the rechargeable battery 310 is supplied to the SC storage element 314 via switch 306 and smart charger 312…may optionally perform operations at this time to terminate the supply of output voltage 336 to the SC storage element 314 via switch 306 and smart charger 312”), the open or closed state of the second switch being governed by a second control signal (Para [0033], “microcontroller 316 communicates a switch control signal 332 to switch 306”), and
a block (316) for controlling the first switch (304) and the second switch (306) configured to produce said first control signal (330) and said second control signal (332).
Ramorini and Hall alone and in combination do not disclose the block being able to pass the interface electronic circuit into an operating mode wherein said interface electronic circuit follows a succession of phases during each of which said interface electronic circuit adopts a first configuration and then a second configuration, the first configuration being a configuration among a discharging and a charging configuration, the second configuration being a configuration among a charging configuration and a discharging configuration and different from the first configuration, the charging configuration being a configuration of the first switch and of the second switch so as to disconnect the output of the interface electronic circuit from said charging stage and that a charge current flows between the first terminal and the second terminal, the discharging configuration being a configuration of the first switch and of the second switch, so that said first terminal and said second terminal are disconnected from each other and the output of said interface electronic circuit is connected to the charging stage so that a discharge current flows between the output of the interface electronic circuit and the charging stage, the interface electronic circuit being further provided with:
a regulation circuit for servo-controlling an average input impedance value of the interface electronic circuit to a predetermined optimum impedance value, said regulation circuit comprising:
a first circuit delivering a first signal, proportional to an average current in the inductor of the energy harvesting stage, and
a second circuit delivering a second signal proportional to an average voltage at the terminals of the internal voltage source of said energy harvesting stage, and
a comparator configured to compare the first signal and the second signal and produce at the output according to this comparison an indicator signal capable of indicating that a ratio between the average voltage and the average current over a given time interval has reached the predetermined optimum impedance value and of triggering a passage from said second configuration to said first configuration, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Romarini and Hall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896